Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation in lines 6-7, “wherein the information on the file to be controlled includes a file name, a specific position in the file to be controlled”. It is unclear if the claim requires the information on the file to be controlled to include both a file name and a specific position. It is unclear if the claim requires the information on the file to be controlled to includes a file name which determines the specific position for that file. It is unclear if the claim if the required information on the file to be controlled to includes a file name or a specific position for the file to be controlled to. Appropriate correction is required. For the purpose of examination, “wherein the information on the file to be controlled includes a file name, a specific position in the file to be controlled”, is being interpreted as determining information that includes a file name, which determines what position the file being controlled is in.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20030204403 “Browning” in light of U.S. Patent Publication Application NO. 20200068116 “Konicek”.
Claim 1:
Browning teaches a file control method, comprising:	 obtaining input commands from a first input device, the first input device including one of a voice device, a camera, a motion sensor, and a brain machine (i.e. para. [0015-0016],  Host electronic device 14 can be any device utilizing a memory card including, but not limited to, digital cameras, digital camcorders… host electronic device 14 receives the voice input command from the user, the voice input command associated with an executable file management command via voice recognition system 16 of memory card 12;	  determining information on a file to be controlled and file control commands which can be performed by file editing software based on the input commands (i.e. para. [0016], The user can then choose the executable file management command from display 18 by simply stating a choice off of the menu output to display 18), 

the file control commands include inserting, deleting, or modifying specific content at the specific position (i.e. para. [0016],  the user can issue a voice command to "save," "cut," "copy," "paste," or "delete" to edit or manage a file); and  	 controlling the file editing software to perform the file control commands to control the file (i.e. para. [0016], Once host electronic device 14 recognizes the voice input command or audio input as the executable file management command, host electronic device 14 performs the desired file management operation).  
While Browning teaches obtaining input commands from a first input device which can be performed by a file editing software wherein the commands include pasting, deleting, or modifying content, Browning may not explicitly teach,
wherein the information on the file to be controlled includes a file name, a specific position in the file to be controlled .
However, Konicek teaches
wherein the information on the file to be controlled includes a file name, a specific position in the file to be controlled (i.e. para. [0020], “the camera system determines the default name which was given to the photograph during storage and associated with the user-given name (which was uttered and recognized) in the association file”, wherein the file name is equivalent to the default name of the file which was uttered, and a specific position in the file to be controlled is equivalent to the device recognizing where in the memory the uttered file name is stored and performing an action such as in para. [0021], ““John move new year's” indicating that the picture named john (either directly named or by association, depending on embodiment) be moved to the folder named “New Year's””). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the information on the file to be controlled includes a file name, a specific position in the file to be controlled to Browning’s input command file management system, with wherein the information on the file to be controlled includes a file name, a specific position in the file to be controlled, as taught by Konicek. One would have been motivated to combine Konicek with Browning, and would have had a reasonable expectation of success in doing so, as this combination helps a user more accurately identify which file needs to be controlled.

Claim 2:
Browning and Konicek teach the method according to claim 1.
Konicek further teaches
wherein the first input device is the voice device and the input commands are voice commands (i.e. para. [0029], receiving the voice commands of the user, digitizing the received voice, analyzing and recognizing the vocalization locally and sending a command to the camera), said determining the information on the file to be controlled and the file control commands comprises:	  converting the voice commands to text commands using voice recognition technologies (i.e. para. [0021], “use of voice-recognized utterances being used to reference and/or create categories labels and that, additionally, the recognizer subsystem preferably recognize key words for manipulating the stored pictures”, wherein the system user voice recognition to convert uttered commands to recognized label or category text);	 and determining the information on the file to be controlled and the file control commands based on the text commands by comparing the text commands with a preset text command database, wherein the preset text command database defines relationship among the text commands and the information on the file, the file control commands (i.e. para. [0021], according to this aspect of the invention, the inventive camera system would recognize the word “move” to mean that a picture is to be moved to or from a specific category. More specifically, “move, Christmas” would indicate that the currently referenced photograph is to be moved to the Christmas folder).  

Claim 3:
Browning and Konicek teach the method according to claim 2. 
Konicek further teaches
wherein the voice commands are configured to control a second input device (i.e. para. [0029], the microphone for receiving the voice commands of the user, digitizing the received voice, analyzing and recognizing the vocalization locally and sending a command to the camera system), 
said determining the information on the file to be controlled and the file control commands based on the text commands is performed based on a voice command parsing tree, wherein the voice command parsing tree includes a plurality of main nodes, one of the plurality of main nodes is directed to files to be controlled, one of the plurality of main nodes is directed to the second input device (i.e. para. [0021], “An alternative example is “John move new year's” indicating that the picture named john (either directly named or by association, depending on embodiment) be moved to the folder named “New Year's””, wherein the picture of John is equivalent to the node of a file to be controlled, and the recognized nodes are all commands directed to the second camera device).  

Claim 4:
Browning and Konicek teach the method according to claim 3. 
Konicek further teaches, 
wherein the one of the plurality of main nodes directed to the second input device includes a plurality of sub nodes, each of the plurality of sub nodes is directed to a function of the second input device (i.e. para. [0021], ““John move new year's” indicating that the picture named john (either directly named or by association, depending on embodiment) be moved to the folder named “New Year's””, wherein a plurality of sub nodes is equivalent to each of the recognized voice commands that are directed to carrying out the function of moving an identified picture of John to a New Year’s folder on a camera device).  

Claim 5:
Browning and Konicek teach the method according to claim 4.
 wherein the second input device is a camera, the function of the second input device includes taking a specific picture (i.e. para. [0022], the phrase and word “watch the birdie” and “click” instruct the camera to take the picture);	 or the second input device is a voice camera, the function of the second input device includes creating a specific audio (i.e. para. [0017], “the invention is contemplated to have utility beyond camera systems including, by way of example and not limitation…video recorders”, wherein creating a specific audio is equivalent to the video recording receiving a command to start a video recording).  
	[0032] voice command to control voice device to create audio into a file. Create a memo?

Claim 6:
Browning and Konicek teach the method according to claim 1.
Browning further teaches
wherein the specific content is text (i.e. para. [0016], the user can issue a voice command to "save," "cut," "copy," "paste," or "delete" to edit or manage a file)
Konicek teaches wherein
wherein the specific content is a picture taken by a camera (i.e. para. [0021], “John move new year's” indicating that the picture named john (either directly named or by association, depending on embodiment) be moved to the folder named “New Year's”) or an audio obtained from the voice device (i.e. para. [0017, 0044], “the invention is contemplated to have utility beyond camera systems including, by way of example and not limitation…video recorders…digital cameras can now record images continuously at 30 frames per second (i.e., take movies) along with sound”, wherein audio from a voice device is equivalent to the video recording with sound).  

Claim 7:
Browning and Konicek teach the method according to claim 6. 
Konicek further teaches
wherein the first input device is the motion sensor, and the input commands are motion information, the motion information includes moving direction, moving velocity, or moving acceleration (i.e. para. [0035], “Another application of this aspect of the invention uses the touchpad to inform the camera system to zoom the lens simply by the user stroking his finger from front to back (for example, to zoom) or back to front over the touchpad (for example, to wide angle)”, wherein a moving direction is equivalent to the touchpad sensor detecting motion from front to back).  
	
Claim 8:
Browning and Konicek teach the method according to claim 6. 
Konicek further teaches wherein the first input device is the camera and the input commands are pictures taken by the camera (para. [0034], the touchpad software implement ‘tapping’ recognition, also well known in the art, so that the user may operate the shutter button, make a selection, etc. simply by tapping the touchpad with his index finger), said determining the information on the file to be controlled and the file control commands comprises:	 identifying motion information using human action recognition technology (i.e. para. [0039], Another aspect of the present invention is to employ a wink-detector as part of the viewfinder of the camera);	 and determining the information on the file to be controlled and the file control commands based on the motion information (i.e. para. [0039], the wink detector preferably acts as a user selection detector device in that the user may select an item pointed to by the gaze tracker pointer or that is otherwise highlighted by the gaze tracker simply by winking).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add identifying motion information using human action recognition technology and determining the information on the file to be controlled and the file control commands based on the motion information, to Browning’s input command file management system, with the additional embodiment of a touch and wink motion detection system for controlling a camera device, as taught by Konicek. One would have been motivated to combine Konicek with Browning, and would have had a reasonable expectation of success in doing so, as this combination helps a user more naturally interact with a device using sight and sound cooperatively.


Claim 9:
 Browning and Konicek teach the method according to claim 8.
Konicek wherein said identifying the motion information using the human action recognition technology comprises:	 identifying key points in the pictures (i.e. para. [0030], The gaze tracker subsystem is operable for determining the area or approximate location of the viewfinder image at which the user is gazing);	 interconnecting the key points to obtain a plurality of distance vectors (i.e. para. [0030], “by the user looking at different areas of the EVF image, the gaze tracker subsystem informs the camera system … to the area of the EVF image indicated by the gaze tracking device to be the area the user is viewing”, wherein key points to obtain a plurality of distance vectors is equivalent to the X and Y coordinates used to identify an area that a view is gazing at);	 and determining the motion information based on the plurality of distance vectors (i.e. para. [0030], By gazing at an icon, a small compositely rendered arrow, cursor, etc., in the EVF image is caused by the gaze tracker subsystem to move to point to the icon at which the user is determined to be gazing by the gaze tracking subsystem).  

Claim 10:
Claim 10 is the device claim reciting similar limitations to claim 1 and is rejected for similar reasons.


Claim 11:
Claim 11 is the device claim reciting similar limitations to claim 2 and is rejected for similar reasons.

Claim 12:
Claim 12 is the device claim reciting similar limitations to claim 3 and is rejected for similar reasons.

Claim 13:
Claim 13 is the device claim reciting similar limitations to claim 4 and is rejected for similar reasons.

Claim 14:
Claim 14 is the device claim reciting similar limitations to claim 5 and is rejected for similar reasons.

Claim 15:
Claim 15 is the device claim reciting similar limitations to claim 6 and is rejected for similar reasons.

Claim 16:
Claim 16 is the device claim reciting similar limitations to claim 7 and is rejected for similar reasons.

Claim 17:
Claim 17 is the device claim reciting similar limitations to claim 8 and is rejected for similar reasons.

Claim 18:
Claim 18 is the device claim reciting similar limitations to claim 9 and is rejected for similar reasons.

Claim 10:
Claim 10 is the non-transitory storage medium claim reciting similar limitations to claim 1 and is rejected for similar reasons.

Claim 20:
Claim 10 is the non-transitory storage medium claim reciting similar limitations to claim 6 and is rejected for similar reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication NO. 2013/0336467 “Cohen” teaches in para. [0044], Fig. 2, receiving a plurality of preset vocal prompts in a tree node system to control a device.
U.S. Patent Application Publication NO. 2006/0236022 “Van Epps” teaches in para. [0006], Fig. 2-3 using voice commands to determine a desired memory storage location for a second electronic device and prompting a user to create a new folder location and transfer data to the desired memory storage location. 
U.S. Patent Application Publication NO. 2004/0119837 “Inoue” teaches in para. [0059-0061], a user voicing the name of a folder for a photograph device to store a photo. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171